DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered.

Specification
3.	Amendments to the Specification have been received and are acceptable.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 4, and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 1
Lines 3-6 recite the limitation “when a short duration direction and a long duration direction, which is current position information on a valve duration position of an intake valve in a CVVD system detected to be applied to valve duration control in the CVVD is not detected in an existing learning value by a controller through a sensor”. While the Specification discloses situations in which current position information is not detected (see paragraph [0005] of the Specification), the Specification does not go into detail what about these situations that indicates that the current position information is “not detected”. Therefore, it is unclear how the current position information is “not detected”. 

Regarding Claim 18
Lines 7-10 recite the limitation “when a short duration direction and a long duration direction, which is current position information on a valve duration position of an intake valve in the CVVD system detected to be applied to valve duration control in the CVVD system, is not detected through a sensor”. While the Specification discloses situations in which current position information is not detected (see paragraph [0005] of the Specification), the Specification does not go into detail what about these situations that indicates that the current position information is “not detected”. Therefore, it is unclear how the current position information is “not detected”. 

Regarding Claims 4, 6-17, and 19-20
Claims 4, 6-17, and 19-20 are rejected insofar as they are dependent upon a rejected base claim. 

Response to Arguments
6.	Applicant's arguments filed 12/08/2022 have been fully considered but they are not persuasive. With regards to the Applicant’s argument that “current position information on a valve duration position of an intake valve in a CVVD system” is what is “not detected” “through a sensor” and therefore it clear how the current position information is “not detected”, the Examiner is unconvinced. While it may be clear that the sensor is utilized to detect the current position information on a valve duration position of an intake valve, it is unclear how classify the non-detection situations into hardware replacement, a valve duration control value loss, and hardware abnormality simply based on not detecting a value with the sensor. Claims 1, 4, and 6-20 are rejected under 35 U.S.C. 112(a). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746